Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Drawings
The drawings filed on 08/29/2018 are accepted.
Oath/Declaration
3.       For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 08/29/2018 has been received.

    Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/29/2018 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 08/29/2018 is attached to the instant Office action. 
 Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 U.S.C. 101
6.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

           Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
           Step 1: 
The claims under Step 1 are directed towards a method (claims 1-10), machine or apparatus (claims 11-14) and machine-readable medium (article of manufacture, claim 15).
            Step 2A, prong 1:
           Claim 1 recites:
           A method comprising:  (mental process)

         identifying, from said analysing, a feature of the at least a portion of the object associated with a predicted object generation temperature 10which is below a fusing temperature of build material to be used in object generation; (Mental Processes)
         and determining, modification data to be used in object generation, the modification data being to increase a temperature of the feature in object generation. (Mental Processes)
         The limitations of analyzing object model data, identifying feature of the object and determining modification data in object generation can be performed via pen and paper or in a person’s mind. These limitations in claim 1 recites an evaluation or judgement that fall within the Mental Processes enumerated category of abstract ideas because it could be "performed by humans without a computer", i.e. mental processes that require human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitations. Accordingly, at step 2A, prong one, the claim is found to recite a judicial exception and is drawn to an abstract idea.
          

Step 2A, Prong 2:
             This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 has no additional limitations that integrate the abstract idea into a practical application. The recitation in claim 1 of "A method comprising: analyzing using at least one processor object model data ….., identifying using at least one processor and feature of the object…. and determining using at least one processor, modification data in object generation…..” is recitation of using a generic computer components that do not impose any meaningful limitations on practicing the abstract idea.       
              Step 2B:
              The claim does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “at least one processor” which is a generic computer component as discussed above in the Step 2A, Prong Two analysis, to perform the design performance analyzing step by using generic computer to no more than merely recites “apply it” (or an equivalent) to apply the exception using generic computer components. The additional element does not add more than insignificant extra-solution activity to the 
        Claims 2-14 are rejectable as a Judicial Exception (JE) since they do not add significantly more than the abstract idea or a practical application.
       Claims 2, 3 and 4 are dependent on independent claim 1 and includes all the limitations of claim 1. These claims recite “analysing the object model data…… identifying the feature of the object….. determining predicted object generation temperature……”, “comparing object volume……”, “identifying a region of the heat map…..”, is a step of analyzing, identifying, determining object or data, where all these information can be analyzed, observed and evaluated by an abstract mental process. Therefore, this is a mental process and does not amount to significantly more than the abstract idea.
         Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. This claim recites “determining modification data…..,modifying the object model data…..,analyzing modified object model data…..determining feature generated according to the modified object model data….” is a step of analyzing, modifying, determining object or data, where all these information can be analyzed, observed and evaluated by an abstract mental process. Therefore, this is a mental process and does not amount to significantly more than the abstract idea.
         Claims 6, 7 and 8 are dependent on independent claim 1 and includes all the limitations of claim 1. These claims recite “modification data to increase a volume of the object…., to increase a size of the 25feature…..and print agent to be applied to build 
        Claims 9 and 10 are dependent on independent claim 1 and includes all the limitations of claim 1. These claims recite “generating control data….. and generating an object using the control data” where all these steps can be observed and performed by an abstract mental process. Therefore, this is a mental process and does not amount to significantly more than the abstract idea.
          The recitation in claim 11 “Apparatus comprising one processor……, a heat analysis module to analyze object model data….. to identify feature of the object….. a modification data module to determine modification data…… modification data being determined such 15that a temperature of an identified feature is predicted…..” is recitation of using a generic computer components that do not impose any meaningful limitations on practicing the abstract idea and the step of analyzing, identifying or determining object model data, where all these information can be analyzed, observed and evaluated by an abstract mental process. Therefore, this is a mental process and does not amount to significantly more than the abstract idea.
         Claims 12-14 are dependent on independent claim 11 and includes all the limitations of claim 11. These claims recite “modification data module to determine a modification…., control data module to generate control data…… and additive manufacturing apparatus to generate an object…..” where all these information can be determined and evaluated by an abstract mental process. Therefore, this is a mental process and does not amount to significantly more than the abstract idea.
Step 2A, prong 1:
           Claim 15 recites:
           A machine readable medium comprising instructions which, when executed by a processor, cause the processor to:  (See 2B)
          30analyse object model data representing an object to be generated; (Mental Processes using pen and paper) 
          generate a model of a temperature distribution within the object during object generation;  (Mental Processes)   WO 2017/157455PCT/EP2016/055924 17
          identify if any feature of the object is associated with a temperature which is below a fusing temperature of build material to be used in object generation;  (Mental Processes)
          and determine modification data, the modification data being to enhance fusion of the feature in object generation by modifying at least one of:  (Mental Processes)
         5a material distribution within the object to be generated; and a energy absorption characteristic of the object in object generation. (Mental Processes)
          The limitations of analyzing object model data, generating model of a temperature distribution, identifying feature of the object and determining modification data can be performed via pen and paper or in a person’s mind. These limitations in claim 1 recites an evaluation or judgement that fall within the Mental Processes enumerated category of abstract ideas because it could be "performed by humans without a computer", i.e. 
            Step 2A, Prong 2:
           This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper.  The limitations do not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. Claim 15 has no additional limitations that integrate the abstract idea into a practical application. The recitation in claim 15 “A machine readable medium comprising instructions when executed by a processor, cause the processor to30” is recitation of using a generic computer components that do not impose any meaningful limitations on practicing the abstract idea.       
             

Step 2B:
             The claim does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a generic computer components as discussed above in the Step 2A, Prong Two analysis, to perform the design performance analyzing step by using generic computer to no more than merely recites “apply it” (or an equivalent) to apply the exception using generic computer components. The additional element does not add more than insignificant extra-solution activity to the judicial exception. Therefore, the claim is not patent eligible under 35 USC 101.
           Therefore, claims 1-15 are not patent eligible.

           SIGNAL PER SE
           Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claims include “machine readable medium comprising instructions which executed by a processor”. A review of Applicant’s Specification, para. [0051] provides “machine readable instructions, such as any combination of software, hardware, firmware or the like. Such machine readable instructions may be included on a computer readable storage medium.” Moreover, para. [0053] provides “The machine readable instructions may, for example, be executed by a15 general purpose computer, a special purpose computer, an embedded processor or processors of other programmable data processing devices to 

Claim Rejections - 35 USC § 102
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

                    Claims 1, 5-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (Pub. No.: US2017/0056970A1) (hereinafter “Chin”).
         Regarding claim 1, Chin teaches A method comprising: (Chin disclosed in page 2, para [0008]: “a method for additive manufacturing includes fabricating an object based on a three-dimensional model with a printer, where the printer is a three-dimensional metallic printer configured to additively manufacture the object with a number of droplets of liquefied metal as a build material”.)
         5analysing, using at least one processor, object model data representing at least a portion of an object to be generated by an additive manufacturing apparatus by fusing build material to determine at least one predicted object generation temperature (Chin disclosed in page 2, para [0011]:  “an additive manufacturing system includes a three-dimensional metallic printer configured to additively manufacture an object based on a three dimensional model and a controller in electronic communication with the three dimensional metallic printer over a data network, the controller including a processor and a memory, the memory bearing computer executable code configured to perform the steps of acquiring surface data from the object, the surface data characterizing a location on a layer of a build material of the object deposited by the three-dimensional metallic printer”. Here, the ‘surface data’ is assumed as object model data that represents an object that is generated by an additive manufacturing apparatus or system that comprises of a processor and memory (as discussed above). Moreover, in page 2, para [0014], it had been stated: “The three-dimensional printer may fabricate the metallic object using fused filament fabrication”; in page 3, under para [0014]: “The thermal parameter may include a heat capacity of the metallic object. The thermal parameter may include a surface temperature of the metallic object. The surface temperature may be estimated based on one or more of a shape of the metallic object, a bulk thermal property of a build material used to fabricate the metallic object.” Also in page 15, para [0140]: “to predict a temperature at the surface of the object at a point in time based on an indirect application of thermal energy at, e.g., a heated print bed. More generally, an estimated thermal parameter may be any parameter calculated or estimated based on known thermal properties of the build material, geometry of an object, and indirect sources of 
                  identifying, using at least one processor and from said analyzing, a feature of the at least a portion of the object associated with a predicted object generation temperature 10which is below a fusing temperature of build material to be used in object generation (Chin already discussed about processor in page 2, para [0011], and prospective or predictive estimation of the surface temperature of the object in page 15, para [0144]; he disclosed in page 16 para [0151]: “a digital model of an object to be formed may be used to gather information concerning physical properties of the object for estimating the thermal parameter, along with temperature settings of components of the additive manufacturing system. Thus, even before an object is printed, the method may estimate the thermal mass of the object on a layer-by-layer basis. For example, using the digital model, one or more printing surfaces may be identified that include surfaces upon which build material will be deposited by an expeller of the additive manufacturing system to form the object. The thermal parameter may be estimated for each of these surfaces, or for discrete portions of these surfaces, or for a relevant three-dimensional volume around a location of interest”. In page 16 para [0152]: based on this information, a discrete portion 
         and determining, using at least one processor, modification data to be used in object generation, the modification data being to increase a temperature of the feature in object generation (Chin disclosed in page 2, para [0011]: The process data may include at least one of a temperature of one of the droplets of liquefied metal and an average temperature of the droplets of liquefied metal. The process data may include a temperature of a print bed of the printer”. In page 16, para [0153]: “an analysis include identifying that a layer of an object is estimated to be cooler than a preferred substrate temperature when that layer will act as the deposition surface for the next layer. Thus, an adjustment may be made to the additive manufacturing system when printing on this layer based on the estimation, e.g., increasing the temperature of the print bed.” Here, process data is assumed as modification data which is used in object generation that include temperature of object like liquefied metal, print 

           Regarding claim 5, Chin teaches The method of claim 1 in which the modification data comprises object model modification data, the method further comprising: (Chin already discussed about process data which is assumed as modification data (in page 2, para [0011]); he also disclosed in page 13, para [00124]: The parameter data may be related to at least one parameter or condition of the printer present during fabrication of the layer of the build material. The parameter data may thus include print settings, or other settings for a system. The parameter data may include a setting of the distance between an outlet of an expeller of the printer and the layer of the build material, a temperature setting of a build chamber of the printer, a temperature setting of a print bed of the printer. The parameter data acquired in addition to or in lieu of the process data.” Therefore, it is understood that modification data (or process data) comprises object model modification data (parameter data))
           determining initial modification data to increase a temperature of the feature in object generation (Chin disclosed in page 2, para [0011]: The process data may include at least one of a temperature of one of the droplets of liquefied metal and an average temperature of the droplets of liquefied metal. The process data may include a temperature of a print bed of the printer”. In page 16, para [0153]: “an analysis include identifying that a layer of an object is estimated to be cooler than a preferred substrate temperature when that layer will act as the deposition surface for the next layer. Thus, an adjustment may be made to the additive manufacturing system when 
           10modifying the object model data with the initial modification data to generate modified object model data (Chin disclosed in page 2, para [0008]: “Surface data from the object with one or more sensors during fabrication, the surface data characterizing a location on a layer of a build material of the object deposited by the printer”; in para [0009]: “The surface data may be acquired for each one of the droplets of liquefied metal. The surface data may be acquired for a surface region about the location. The method of additive manufacturing include capturing process data characterizing the droplets of liquefied metal. The process data include one of a dimension of one of the droplets of liquefied metal and an average dimension of the droplets of liquefied metal. The process data may include at least one of a temperature of one of the droplets of liquefied metal and an average temperature of the droplets of liquefied metal”; in page 12, para [0114]: The surface data may also acquired for a voxel about the location on the layer of build material of the object. Thus, each voxel may be analyzed and compared to a digital model to determine whether the voxel is in the correct location and whether the voxel includes the correct characteristics. The impact location of a droplet may be analyzed to determine whether adjustments should be made, e.g., to droplet temperature, droplet velocity, build chamber temperature.” From the discussion above, it is understood that the characteristics of surface data or object 
           analysing, using at least one processor, the modified object model data (Chin disclosed in page 2, para [0011]:  “an additive manufacturing system includes a three-dimensional metallic printer configured to additively manufacture an object based on a three dimensional model and a controller in electronic communication with the three dimensional metallic printer over a data network, the controller including a processor and a memory, the memory bearing computer executable code configured to perform the steps of acquiring surface data from the object, the surface data characterizing a location on a layer of a build material of the object deposited by the three-dimensional metallic printer”. Here, the ‘surface data’ is assumed as object model data that represents an object that is generated by an additive manufacturing apparatus or system that comprises of a processor and memory, it get modified or get the characteristics of process data or modification data (as discussed above)); 
           and determining, using at least one processor and from said analyzing, if a feature generated according to the modified object model data is associated with a predicted 15object generation temperature which is below a fusing temperature of build material to be used in object generation, if so, determining, using at least one processor, further modification data to be used in object generation, the further modification data being to increase the temperature of the feature during object generation (Chin already discussed about processor in page 2, para [0011], and prospective or predictive estimation of the surface temperature of the object in page 15, para [0144]; he disclosed in page 16 para [0151]: “a digital model of an object to be Chin disclosed in page 2, para [0011]: The process data may include at least one of a temperature of one of the droplets of liquefied metal and an average temperature of the droplets of liquefied metal. The process data may include a temperature of a print bed of the printer”. In page 16, para [0153]: “an analysis include identifying that a layer of an object is estimated to be cooler than a preferred substrate temperature when that layer will act as the deposition surface for the next layer. Thus, an adjustment may be made to the additive manufacturing system when printing on this layer based on the estimation, e.g., increasing the temperature of the print bed.” Here, process data is 
         Regarding claim 6, Chin teaches The method of claim 1 in which the modification data comprises object model modification data, the modification data being to increase a volume of the object in a locality of the feature (Chin disclosed in page 2, para [0011]: “The process data may include at least one of a volume of one of the droplets of liquefied metal and an average volume of the droplets of liquefied metal”; In page 16, para [0151]: “for estimating the thermal parameter, along with temperature settings of components of the additive manufacturing system. For example, using the digital model, one or more printing surfaces may be identified that include surfaces upon which build material will be deposited by an expeller of the additive manufacturing system to form the object. The thermal parameter may be estimated for each of these surfaces, or for discrete portions of these surfaces, or for a relevant three-dimensional volume around a location of interest.” From the discussion above, process data or modification data which has volume of droplets, the thermal parameter or object model modification data which can be adjust or estimate for three-
          Regarding claim 7, Chin teaches The method of claim, in which the modification data is to increase a size of the 25feature (Chin disclosed in page 8, para [0079]: “The computing device calculate the thermal mass of an object that is receiving a drop of liquid material, for example, be based on the shape and size of the object (which can be estimated at any point during fabrication based on the CAD model or other digital design of the object being used to control the fabrication process). Based on the thermal mass and any other relevant thermal parameters such as thermal conductivity, temperature, and so forth, the computing device adjust the relative position of the expeller, adjust the heat of the liquid material, adjust the quantity of liquid material expelled (e.g., the size or frequency of droplets), or adjust any other suitable parameters of the additive manufacturing system.” From this discussion, process data or modification data which is part of the thermal parameters (as discussed earlier), where the size of droplet can be adjust or increase by CAD model or computing device according to the fabrication requirement).
            Regarding claim 9, Chin teaches The method of claim 1 further comprising generating control data based on the object model data and the modification data (Chin discussed about object model data or surface data and modification data or process data in page 2, para [0009]. He also disclosed in page 14, para [0132]: The recorded data may include one or more of the surface data, process data, parameter data, the adjustment taken to the fabrication process, and so forth. The recorded data may include many aspects of the build history for an object. This may, for example, 
         Regarding claim 10, Chin teaches The method of claim 9 further comprising generating an object using the control data (Chin disclosed in page 14, para [0133]: “The recorded data reveal patterns that affect the physical integrity of printed objects, thermal properties of printed objects, geometric properties of printed objects, or other characteristics of printed objects.” Moreover, in page 14, para [0132]:  The recorded data may include one or more of the surface data, process data, parameter data. Therefore, it is understood that recorded data or control data which deals with object or it can be conclude that object get generated by using the control data).
    
Claim Rejections - 35 U.S.C. 103
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chin and in view of Nelaturi et al. (Pub. No.: US 2015/0269282 A1) (hereinafter “Nelaturi” and IDS provided on 08/29/2018)
           Regarding claim 2, Chin teaches The method of claim 1 in which analyzing the object model data, determining at least one predicted object generation temperature for a region 20of the object including the feature (Chin disclosed in page 2, para [0011]:  “an additive manufacturing system includes a three-dimensional metallic printer configured to additively manufacture an object based on a three dimensional model and a controller in electronic communication with the three dimensional metallic printer over a data network, the controller including a processor and a memory, the memory bearing computer executable code configured to perform the steps of acquiring surface data from the object, the surface data characterizing a location on a layer of a build material of the object deposited by the three-dimensional metallic printer”. Here, the ‘surface data’ is assumed as object model data that represents an object that is generated by an additive manufacturing apparatus or system that comprises of a processor. Moreover, in page 15, para [0140]: “to predict a temperature at the surface of the object at a point in time based on an indirect application of thermal energy at, e.g., a heated print bed. More generally, an estimated thermal parameter may be any parameter calculated or estimated based on known thermal properties of the build material, geometry of an object, and indirect sources of heat during the fabrication process.” It is stated in page 15, para [0144]: “prospective or predictive estimation of the surface temperature of the object at some future point in time based on a control signal selected for the print bed or some other thermal element of the printer. Therefore, it is understood that temperature predicted in generation of object and thermal parameter that is calculated or estimated based on thermal properties of the build material);
           However, Chin doesn’t teach identifying at least one feature of the at least a portion of the object having at least one dimension which is below a threshold size; and when a feature having at least one dimension which is below a threshold size is identified. 
           Nelaturi teaches identifying at least one feature of the at least a portion of the object having at least one dimension which is below a threshold size; and when a feature having at least one dimension which is below a threshold size is identified (Nelaturi disclosed in page 5, para [0071]: “A region unable to contain the smallest printable feature is unprintable. Such a region is so small that it may be covered by excessive print material if printing is attempted, or other unexpected results may occur. The smallest printable feature is determined from the configuration data.” Also in page 5, para [0073]: “A region where a smallest printable feature is completely contained within the slice, but where any point of the region on the boundary of the regularized slice has a local feature size lower than the recommended feature size for the print material, is weakly printable. Such a region is prone to structural failure due to the thin or flimsy nature of the region”. Therefore, it is understood that a portion of object or any point of the region on the boundary of the regularized slice has a local feature size lower than the recommended feature size or threshold size, which get identified or determined from the configuration data). 
       Therefore, Chin and Nelaturi are analogous because they are related to understand the method of additive manufacturing. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chin and Nelaturi that performs the method of additive manufacturing, by analyzing the object model data, determining predicted object generation temperature for a region 20of the object, where a portion of object has Nelaturi disclosed in page 5, para [0071], para [0073]
          Regarding claim 3, Chin teaches The method of claim 1 in which analyzing the object model data comprises: (Chin discussed about object model data in page 2, para [0009], para [0011])
          However, Chin doesn’t teach determining, for at least a portion of the object, an initial object volume to be occupied by the object or object portion; 25reducing the initial object volume by a threshold amount in at least one spatial dimension to provide an eroded object volume; increasing the eroded object volume in the at least one spatial dimension by the threshold amount to provide a dilated object volume; and comparing the dilated object volume to the initial object volume.
        Nelaturi teaches determining, for at least a portion of the object, an initial object volume to be occupied by the object or object portion (Nelaturi disclosed in page 4, para [0069]: “Subsequent to or concurrent with slicing the 3D model, the slices are regularized. A regularized slice is the topological closure of the interior of a slice. Regularization of a slice can be performed through application of Boolean operations to the slice to automatically merge disjoint but overlapping components in the slice. The result of the merging gives a set of regularized planar solids or regions (in the most general case) for the slice, where each solid is bounded by a polygon and has a well-
          Nelaturi teaches 25reducing the initial object volume by a threshold amount in at least one spatial dimension to provide an eroded object volume (Nelaturi disclosed in page 5, para [0077]: “conventional approaches to computing morphological operations that require the specification of a 2D or 3D image to compute the morphological operations, modeling the smallest printable feature with a circular disc allows computations to be directly formulated on polygons that define the boundary of a slice;” “the white-hat transform, which is the set difference between the polygon and its opening, which will capture the low resolution regions of the model.” Moreover, in page 5, para [0078]: “To compute the set of unprintable regions T, the white hat transform, the set of regularized planar solids S in the slice is computed (again B, being a circular disc with a diameter d). e(X,Y) represent the erosion of a set X by a set Y. The set of regions S-T represents regions whose local feature size is above the printer resolution (i.e., the set of strongly and weakly printable regions). This set can further be partitioned into two disjoint sets F, a circular disc with a diameter being the minimum recommended feature size for the print material.” Therefore, it is understood that while computing the set of unprintable regions, by using the white-hat transform rule, where the dimension of object got eroded (as discussed above) there is minimum recommended feature size for the print material, which worked as threshold amount that affected in reduction of initial object volume);
           Nelaturi teaches increasing the eroded object volume in the at least one spatial dimension by the threshold amount to provide a dilated object volume Nelaturi disclosed in page 5, para [0078]: “To compute the set of unprintable regions T, the white hat transform, the set of regularized planar solids S in the slice is computed (again B, being a circular disc with a diameter d). Ö(X,Y) represent the dialtion; The set of regions S-T represents regions whose local feature size is above the printer resolution (i.e., the set of strongly and weakly printable regions). This set can further be partitioned into two disjoint sets F, a circular disc with a diameter being the minimum recommended feature size for the print material, G represents the set of strongly printable regions, and the print ability map can be represented by the disjoint sets of T. F. and G; in page 5, para [0080]: “The highest level set of the convolution of the indicator functions gives the morphological erosion of the polygon by the feature model”; in page 6, para [0082]:” With the explicit tool path, a printable slice (i.e., the set of strongly and weakly printable regions F+G) is determined as the well-known Minkowski sum of the feature model and the tool path. In other words, the feature model is traced along the tool path to determine the resulting shape. The Minkowski sum can be calculated as a morphological dilation or as the Zero level set of the convolution of the indicator function of the two shapes.” Here, morphological erosion of the polygon which can be assumed as eroded object volume, it got dilated by ‘Minkowski sum’ and morphological dilation which can be seen as dilated object volume where a circular disc with a diameter being the minimum recommended feature size for the print material has been applied)
          and Nelaturi teaches comparing the dilated object volume to the initial object volume (Nelaturi disclosed in page 5, para [0077]: “conventional approaches to computing morphological operations that require the specification of a 2D or 3D image 
        Therefore, Chin and Nelaturi are analogous because they are related to understand the method of additive manufacturing. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chin and Nelaturi that performs the method of additive manufacturing, by analyzing the object model data, to determine a portion of the object, an initial object volume to be occupied by the object, to 25reduce the initial object volume by a threshold amount, to increase the eroded object volume by the threshold amount to provide a dilated object volume; and comparing the dilated object volume to the initial object volume. One of ordinary skill in the art would have been motivated to make such a combination because in the method of additive Nelaturi disclosed in page 5, para [0071], para [0077], para [0078])
          Claims 4, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chin and in view of Zhao et al. (Patent No. US 10807305B2) (hereinafter “Zhao”)
          Regarding claim 4, Chin teaches The method of claim 1 in which analyzing the object model data and in which identifying a feature of the object which is associated with a predicted object generation temperature below a fusing temperature of build material to be used in object generation (Chin discussed about object model data in page 2, para [0009], para [0011] and prospective or predictive estimation of the surface temperature of the object in page 15, para [0144]; he disclosed in page 16 para [0151]: “a digital model of an object to be formed may be used to gather information concerning physical properties of the object for estimating the thermal parameter, along with temperature settings of components of the additive manufacturing system. Thus, even before an object is printed, the method 600 may estimate the thermal mass of the object on a layer-by-layer basis. For example, using the digital model, one or more printing Surfaces may be identified that include surfaces upon which build material will be deposited by an expeller of the additive manufacturing system to form the object. The thermal parameter may be estimated for each of these surfaces, or for discrete portions of these surfaces, or for a relevant three-dimensional 
        However, Chin doesn’t teach determining a model of a heat map for at least a portion of the object during object generation; identifying a region of the heat map which is below a threshold temperature.
          Zhao teaches determining a model of a heat map for at least a portion of the object during object generation (Zhao disclosed in col 3, lines 29-39: “The temperature level comprises a predicted temperature during production of the target object by the print device. The print device environment, as used herein, represents the conditions of the area where the print device forms an object. The print device environment comprises the condition of the build bed, the temperature surrounding the build bed, and the temperature at which print material is discharged from a marking device of the print device”. In line 46-62: “The temperature level may be identified at the target region by determining a predicted temperature at the location of the build bed using a thermal model and the target object model. The temperature level may be Zhao’s invention).    WO 2017/157455PCT/EP2016/055924
15          Zhao teaches identifying a region of the heat map which is below a threshold temperature (Zhao disclosed in col 3, lines 62-67: “The temperature threshold may comprise a target temperature range that depends on a thermal property of the print material used by the print device, such as a melting point or a crystallization point, and the temperature map could identify a boundary of a temperature level threshold region that encompasses an area or section that is within the target temperature range. In col 4, lines 5-10: The temperature threshold may be a maximum temperature, a minimum temperature, a range of temperatures, or a combination thereof, or temperature tolerance for a print device environment to, for example, form accurate representations of an input 3D model of a print job.” In col. 12, line 23-29: “Referring to FIG. 6, methods for temperature adjustment of a print device environment may generally comprise performing a comparison of a first temperature map to geometry of a target object model, identifying a target region of the geometry of the target object model that is below a temperature threshold based on a first temperature map,”. In this discussion, it is understood that while adjusting the 
          Therefore, Chin and Zhao are analogous because they are related to understand the method of additive manufacturing. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chin and Zhao that performs the method of additive manufacturing, by analyzing the object model data, determining predicted object generation temperature for a region 20of the object, where a portion of object has been identified, which has lower feature size than the recommended feature size. One of ordinary skill in the art would have been motivated to make such a combination because in the method of additive manufacturing, temperature map or heat map, helped to determine or predicting temperature for a region 20of the object and make great contribution in 3D printing) (Zhao disclosed in col 3, lines 29-39, col 4, lines 5-10 and col 12, line 23-29)
           Regarding claim 11, Chin teaches Apparatus comprising at least one processor, the at least one processor 5comprising: (Chin disclosed in page 2, para [0011]:  “an additive manufacturing system includes a three-dimensional metallic printer configured to additively manufacture an object based on a three dimensional model and a controller in electronic communication with the three dimensional metallic printer over a data network, the controller including a processor and a memory, the memory bearing computer executable code configured to perform the steps of acquiring surface data from the object, the surface data characterizing a location on a layer of a build material of the object deposited by the three-dimensional metallic printer”. Here in Chin’s 
           a heat analysis module to analyze object model data representing an object to be generated by an additive manufacturing apparatus, indicative of a predicted temperature distribution within the object during object generation and to identify any feature of the object associated with a 10predicted temperature which is below a fusing temperature of build material to be used in object generation (Chin disclosed in page 1, para [0006]: “The additive manufacturing system include a temperature control system for maintaining or adjusting a temperature of one or more of the heater, the print bed, and a portion of a volume of the build chamber”; in page 4, para [0038]: “the temperature control systems include a heater that provides active heating to the components of the printer, a cooling element that provides active cooling to the components of the printer, or a combination of these”. Here, temperature control system is as ‘heat analysis module’ which is a part of additive manufacturing system. Chin also disclosed in page 2, para [0011]:  “an additive manufacturing system includes a three-dimensional metallic printer configured to additively manufacture an object based on a three dimensional model and a controller in electronic communication with the three dimensional metallic printer over a data network, the controller including a processor and a memory, the memory bearing computer executable code configured to perform the steps of acquiring surface data from the object, the surface data characterizing a location on a layer of a build material of the object deposited by the three-dimensional metallic printer”. Here, the ‘surface data’ is assumed as object model data that represents an object that is generated by an additive manufacturing apparatus Chin discussed about prospective or predictive estimation of the surface temperature of the object in page 15, para [0144]; he disclosed in page 16 para [0151]: “a digital model of an object to be formed may be used to gather information concerning physical properties of the object for estimating the thermal parameter, along with temperature settings of components of the additive manufacturing system. Thus, even before an object is printed, the method estimate the thermal mass of the object on a layer-by-layer basis. For example, using the digital model, one or more printing surfaces may be identified that include surfaces upon which build material will be deposited by an expeller of the additive manufacturing system to form the object. The thermal parameter may be estimated for each of these surfaces, or for discrete portions of these surfaces, or for a relevant three-dimensional volume around a location of interest”. In page 16 para [0152]: based on this information, a discrete portion of the object may be identified where there is a discrepancy between the estimated thermal parameter for the discrete portion and a predetermined threshold for the thermal parameter. Based on this discrepancy, the fabrication process may be adjusted to compensate for the discrepancy. For example, where a predicted surface temperature becomes too low or too high, a heating system within the printer may be adjusted accordingly.” From all the discussion above, it is understood, predicted temperature associated with object 10becomes below than a fusing temperature of build material and it get identified by the heating system which is a part of the additive manufacturing system);
           and a modification data module to determine modification data, wherein the modification data is indicative of a modification of at least one of the object model data and an object generation control parameter, the modification data being determined such 15that a temperature of an identified feature is predicted to be at least the fusing temperature of build material to be used in object generation (Chin disclosed in page 1, para [0004]: “to control the additive manufacturing system to fabricate an object based on a digital model that provides a three-dimensional representation of the object”; in page 8, para [0077]: The computing device identify how thick each layer of the object will be based on the first metal and the digital model, and thus the computing device identify where and how much liquid first metal should be expelled from the outlet of the expeller to manufacture each layer of the object to match the digital model of the object. Chin disclosed in page 2, para [0011]: The process data may include at least one of a temperature of one of the droplets of liquefied metal and an average temperature of the droplets of liquefied metal. The process data may include a temperature of a print bed of the printer”. Here, digital model is assumed as modification data module, which contains process data as modification data. Chin already discussed about the ‘surface data’ is assumed as object model data (in page 2, para [0011]) that represents an object that is generated by an additive manufacturing apparatus or system. Moreover, in page 2, para [0014], it had been stated: “The three-dimensional printer may fabricate the metallic object using fused filament fabrication”; in page 3, under para [0014]: “The thermal parameter may include a heat capacity of the metallic object. The thermal parameter may include a surface temperature of the metallic object. The surface temperature may be estimated based on one or more of a shape of the metallic object, a bulk thermal property of a build material used to fabricate the metallic object.” Also in page 15, para [0140]: “to 
         However, Chin doesn’t teach to generate a temperature distribution model.
         Zhao teaches to generate a temperature distribution model (According to Spec. of current application, in page para [0044]: The heat analysis module analyses object model data  representing an object to be generated by an additive manufacturing apparatus and generates temperature distribution model (for example a heat map) modelling the20 predicted temperature distribution within the object during object generation. Zhao disclosed in col 3, lines 29-39: “The temperature level comprises a predicted temperature during production of the target object by the print device. The print device environment, as used herein, represents the conditions of the area where the print device forms an object. The print device environment comprises the condition Zhao’s invention).
        Therefore, Chin and Zhao are analogous because they are related to understand the method of additive manufacturing. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chin and Zhao that performs the method of additive manufacturing, by analyzing the object model data, where generating of a temperature distribution model or temperature map helped to determine or predicting temperature for a region 20of the object. One of ordinary skill in the art would have been motivated to make such a combination because in the method of additive manufacturing, temperature distribution model or temperature map helped to determine or predicting Zhao disclosed in col 3, lines 29-39, col 4, lines 5-10 and col 12, line 23-29)
             Regarding claim 13, Chin and Zhao teach Apparatus according to claim 11 further comprising a control data module to generate control data using the object model data and the modification data (Chin disclosed in page 11, para [0111]: “For additive manufacturing based on the additive deposition of droplets of liquid metal to provide a target net shape based on, e.g., a CAD model or other source digital model for an object that is being fabricated; in page 12, para [0119]: the digital source model may be used to estimate an aggregate surface shape that is expected at a particular moment during the build specifically the moment when the surface measurement is captured with the sensors; Chin discussed about object model data or surface data and modification data or process data in page 2, para [0009]. He also disclosed in page 14, para [0132]: The recorded data may include one or more of the surface data, process data, parameter data, the adjustment taken to the fabrication process, and so forth. The recorded data may include many aspects of the build history for an object. This may, for example, include the source digital model, any input print parameters used for a particular print job”; In para [0133]: The recorded data may be useful for identifying patterns, e.g., patterns related to where discrepancies tend to occur in a layer of an object, patterns related to process data or parameter data that tend to cause discrepancies. The recorded data may reveal patterns that affect the physical integrity of printed objects, thermal properties of printed objects, geometric properties of printed objects, or other characteristics of printed objects.” Therefore, from all the discussion above, it is understood that digital source model is as control data 
           Regarding claim 14, Chin and Zhao teach Apparatus according to claim 13 further comprising additive manufacturing apparatus to generate an object according to the control data (Chin disclosed in page 14, para [0133]: “The recorded data reveal patterns that affect the physical integrity of printed objects, thermal properties of printed objects, geometric properties of printed objects, or other characteristics of printed objects.” Moreover, in page 14, para [0132]:  The recorded data may include one or more of the surface data, process data, parameter data. Therefore, it is understood that recorded data or control data which deals with object or it can be concluded that object get generated by using the control data in additive manufacturing apparatus).
          Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chin and in view of Hull et al. (Patent no. 5,059,359) (hereinafter “Hull” and IDS provided on 08/29/2018)
           Regarding claim 8, Chin teaches The method of claim 1 in which the modification data comprises control data (Chin discussed about modification data or process data in page 2, para [0009]. He also disclosed recorded data in page 14, para [0132]. The recorded data include one or more of the surface data, process data, 
          However, Chin doesn’t teach to change an amount of print agent to be applied to build material to increase energy absorption in a locality of the feature.
          Hull teaches to change an amount of print agent to be applied to build material to increase energy absorption in a locality of the feature (According to Spec. of current application, in page 11, para [0048], the applicant mentioned about print agent as: “applying print agents, for example through use of 'inkjet' liquid distribution technologies, and applying energy, for example heat, to the layer”; in page 9, para [0041: increasing energy absorption by increasing an amount (for example, an area coverage, or a contone level) of a fusing agent in a region of an identified feature). The prior art Hull disclosed in col. 4, line 10-12: “layer of UV curable liquid is used to form a solid cross-section of the object at the surface of the liquid”; in col. 15, line 35-43: The curable liquid e.g., UV curable liquid, must have several important properties. It must cure fast enough with the available UV light source to allow practical object formation times. It should absorb UV so that the film formed will be reasonably thin; in col. 17, line 58-61: The curable liquid is provided in a very thin layer over the non-miscible layer and thereby has the advantage of limiting layer thickness directly rather than relying solely upon absorption. Therefore, it is understood that from above discussion that curable liquid which worked as print agent or a liquid distribution material when applied on an object at the surface where UV light source helps to absorb 
            Chin and Hull are analogous because they are related to understand the method of additive manufacturing. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chin and Hull that performs the method of additive manufacturing, where control data (or recorded data) contains characteristics of printed objects like the physical integrity of printed objects, thermal properties, geometric properties of printed objects, where all of these characteristics played an important role in additive manufacturing method. One of ordinary skill in the art would have been motivated to make such a combination because in the method of additive manufacturing 
characteristics of printed objects that is controlled by control data which might help in making solid objects by successively "printing" thin layers of a curable material, where curable liquid is used to form a solid cross-section of the object at the surface of the liquid and increase in energy absorption) (Hull disclosed in col. 15, line 35-43, in col. 17, line 58-61)
         Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chin, Zhao and further in view of Hull.
          Regarding claim 12, Chin and Zhao teach Apparatus according to claim 11 in which the modification data module is to determine a modification (Assuming there is a typo in claim language ‘Modification’ by the applicants. For purposes of applying prior art and to facilitate compact prosecution, Examiner construes ‘Modification’ as ‘Modification data’. The prior art Chin disclosed in page 1, para [0004]: Chin disclosed in page 2, para [0011]: The process data may include at least one of a temperature of one of the droplets of liquefied metal and an average temperature of the droplets of liquefied metal. The process data may include a temperature of a print bed of the printer”. Here the ‘digital model’ would be assumed as modification data module that provides a three-dimensional representation of the object and ‘process data’ is assumed as modification data)
          However, Chin and Zhao do not teach an increase in energy absorption in a locality of 20the feature during object generation.
          Hull teaches an increase in energy absorption in a locality of 20the feature during object generation (The prior art Hull disclosed in col. 4, line 10-12: “layer of UV curable liquid is used to form a solid cross-section of the object at the surface of the liquid”; in col. 15, line 35-43: The curable liquid e.g., UV curable liquid, must have several important properties. It must cure fast enough with the available UV light source to allow practical object formation times. It should absorb UV so that the film formed will be reasonably thin; in col. 17, line 58-61: The curable liquid is provided in a very thin layer over the non-miscible layer and thereby has the advantage of limiting layer thickness directly rather than relying solely upon absorption. Therefore, it is understood 
         The teaching of Chin, Zhao and Hull are analogous because they are related to understand the Apparatus of additive manufacturing. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chin and Zhao with Hull that performs the apparatus of additive manufacturing, where modification data module that provides a three-dimensional representation of the object and modification data that include at least one of a temperature of the droplets of liquefied metal, where this characteristics played an important role in energy absorption of liquid material. One of ordinary skill in the art would have been motivated to make such a combination because in the method of additive manufacturing characteristics of printed objects, where modification data control the temperature of the droplets of liquefied metal which might help in making solid objects by successively "printing" thin layers of a curable material, and increase in energy absorption) (Hull disclosed in col. 15, line 35-43, in col. 17, line 58-61)  
          Regarding claim 15, Chin teaches A machine readable medium comprising instructions which, when executed by a processor, cause the processor to: (Chin disclosed in page 2, para [0010]: “a computer program product includes computer executable code embodied in a non-transitory computer-readable medium that, when executing on one or more computing devices in electronic communication with a three-
            Chin teaches 30analyze object model data representing an object to be generated by an additive manufacturing apparatus (Chin disclosed in page 2, para [0011]:  “an additive manufacturing system includes a three-dimensional metallic printer configured to additively manufacture an object based on a three dimensional model and a controller in electronic communication with the three dimensional metallic printer over a data network, the controller including a processor and a memory, the memory bearing computer executable code configured to perform the steps of acquiring surface data from the object, the surface data characterizing a location on a layer of a build material of the object deposited by the three-dimensional metallic printer”. Here, the ‘surface data’ is assumed as object model data that represents an object that is generated by an additive manufacturing apparatus or system that comprises of a processor and memory (as discussed above).
          Chin teaches identify if any feature of the object is associated with a temperature which is below a fusing temperature of build material to be used in object generation (Chin disclosed in page 16 para [0151]: “a digital model of an object to be formed may be used to gather information concerning physical properties of the object for estimating the thermal parameter, along with temperature settings of 
          and Chin teaches determine modification data, the modification data being to enhance fusion of the feature in object generation (Chin disclosed in page 12, para [0121]: The process data may include at least one of a temperature of one of the droplets of liquefied metal or an average temperature of the droplets of liquefied metal. The process data may include a temperature of a print bed of the printer. The process data may also include a time to deposit one of the droplets of liquefied metal, or an average time for depositing the droplets of liquefied metal. The process data may also Chin discussed in page 13, para [0122]: “The process data also include information which affect the formation or deposition of droplets of liquefied metal from an expeller.” Moreover, in page 13, para [0127]: “Adjusting a fabrication process may include an adjustment of any suitable process parameters relating to the fabrication process. Adjusting the fabrication process may include adjusting one or more of a temperature of the build material, a temperature of a print bed of the printer”. Here, process data is assumed as modification data which is used in object generation that include temperature of object like liquefied metal, print bed and the temperature in additive manufacturing system. Also, the process data include a temperature of a print bed of the printer, therefore, while adjusting the fabrication which include adjusting one or more of a temperature of the build material, a temperature of a print bed of the printer, that means process data or modification get modified or adjusted during the fabrication process. Since process data or modification data include information which affect the formation or deposition of droplets of liquefied metal, that means it includes a composition of the droplets of liquefied metal. Therefore it is assumed that enhancing or increasing the fusion feature (Fusion is the process of combining two or more things together into one), where process data shown this characteristics (as it includes a composition of the droplets and affect the formation or deposition of droplets of liquefied metal, as discussed above));
         However, Chin doesn’t teach generate a model of a temperature distribution within the object during object generation.
          Zhao teaches generate a model of a temperature distribution within the object during object generation (According to Spec. of current application, in page 20 predicted temperature distribution within the object during object generation. Zhao disclosed in col 3, lines 29-39: “The temperature level comprises a predicted temperature during production of the target object by the print device. The print device environment, as used herein, represents the conditions of the area where the print device forms an object. The print device environment comprises the condition of the build bed, the temperature surrounding the build bed, and the temperature at which print material is discharged from a marking device of the print device”. In line 46-62: “The temperature level may be identified at the target region by determining a predicted temperature at the location of the build bed using a thermal model and the target object model. The temperature level may be identified by generating a temperature map of the build bed using modeled thermal data and a thermal model function, and then compare the temperature map to the geometry of the target object. In this example, regions of temperature levels (e.g., temperature ranges) may be identified based on a thermal model of the build bed. The regions of the temperature map may be based on a temperature threshold for production using the print material.” From the discussion above, it is understood that temperature map or heat map had been determined using modeled thermal data and a thermal model function during object generation in Zhao’s invention);
         Therefore, Chin and Zhao are analogous because they are related to understand the method of additive manufacturing. Accordingly, it would have been obvious to one of  to combine the teachings of Chin and Zhao that performs the method of additive manufacturing, by analyzing the object model data, where generating of a temperature distribution model helped to determine or predicting temperature for a region 20of the object. One of ordinary skill in the art would have been motivated to make such a combination because in the method of additive manufacturing, temperature distribution model or temperature map helped to determine or predicting temperature for a region 20of the object and make great contribution in 3D printing. (Zhao disclosed in col 3, lines 29-39, col 4, lines 5-10 and col 12, line 23-29)  WO 2017/157455PCT/EP2016/055924 17 
           Chin and Zhao do not teach by modifying at least one of: 5a material distribution within the object to be generated; and a energy absorption characteristic of the object in object generation.
           Hull teaches by modifying at least one of: 5a material distribution within the object to be generated (According to Spec. of current application, in page 8, para [0036]: “the material distribution within an object which may be achieved by modifying a print agent distribution”. The prior art Hull disclosed in col. 4, line 10-12: “layer of UV curable liquid is used to form a solid cross-section of the object at the surface of the liquid”; in col. 4, line 10-12: “layer of UV curable liquid is used to form a solid cross-section of the object at the surface of the liquid”; in col. 15, line 35-43: The curable liquid e.g., UV curable liquid, must have several important properties. It must cure fast enough with the available UV light source to allow practical object formation times. It should absorb UV so that the film formed will be reasonably thin”. Therefore, it is understood 
         and Hull teaches a energy absorption characteristic of the object in object generation (Hull already discussed in col. 4, line 10-12: “layer of UV curable liquid is used to form a solid cross-section of the object at the surface of the liquid; he also disclosed in col. 15, line 35-43: The curable liquid e.g., UV curable liquid, must have several important properties. It should absorb UV so that the film formed will be reasonably thin; in col. 17, line 58-61: The curable liquid is provided in a very thin layer over the non-miscible layer and thereby has the advantage of limiting layer thickness directly rather than relying solely upon absorption. Therefore, it is understood that from above discussion that curable liquid which worked as print agent or a liquid distribution material when applied on an object at the surface where UV light source helps to absorb on the layer of surface, which means curable liquid helps in an area coverage by the help of UV light source that played an important role in energy absorption).
            The teaching of Chin, Zhao and Hull are analogous because they are related to understand the Aaparatus of additive manufacturing. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chin and Zhao with Hull that performs the apparatus of additive manufacturing, where the modification data that includes at least one of a temperature of the droplets of liquefied metal, where this characteristics played an important role in liquid distribution material and energy absorption of liquid material. One of ordinary skill in the art would have been motivated to make such a combination because in the method of additive manufacturing characteristics of printed objects, Hull disclosed in col. 15, line 35-43, in col. 17, line 58-61).
 
Conclusion
9.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herzog et al. (US10759117B2) discloses A method for producing a three-dimensional component by means of a laser melting process, in which the component is produced by consecutively solidifying individual layers made of building material by melting the building material, wherein said building material can be solidified by the action of radiation.   
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
 interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
      
 




  /NUPUR DEBNATH/   Examiner, Art Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129